Name: Commission Regulation (EEC) No 3540/88 of 15 November 1988 fixing the amounts to be levied in the beef sector on products which left the United Kingdom during the week 24 to 30 October 1988
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 11 . 88 Official Journal of the European Communities No L 310/5 COMMISSION REGULATION (EEC) No 3540/88 of 15 November 1988 fixing the amounts to be levied in the beef sector on products which left the United Kingdom during the week 24 to 30 October 1988 in the Annex to the said Regulation must be fixed each week by the Commission ; Whereas, accordingly, the amounts to be levied on products which left the United Kingdom during the week 24 to 30 October 1988 should be fixed, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1347/86 of 6 May 1986 on the granting of a premium for the slaughter of certain adult bovine animals in the United Kingdom ('), as amended by Regulation (EEC) No 467/87 (2), Having regard to Commission Regulation (EEC) No 1695/86 of 30 May 1986 laying down detailed rules for the application of the premium for the slaughter of certain adult bovine animals for slaughter in the United Kingdom (3), as amended by Regulation (EEC) No 3988/87 (4), and in particular Article 7 ( 1 ) thereof, Whereas, under Article 3 of Regulation (EEC) No 1347/86, an amount equivalent to the amount of the vari ­ able slaughter premium granted in the United Kingdom is levied on meat and meat preparations from animals on which it has been paid, when they are consigned to other Member States or to non-member countries ; Whereas, under Article 7 ( 1 ) of Regulation (EEC) No 1695/86 the amounts to be charged on departure from the territory of the United Kingdom of the products listed HAS ADOPTED THIS REGULATION : Article 1 Pursuant to Article 3 of amended Regulation (EEC) No 1347/86, the amounts to be levied on the products referred to in Article 7 ( 1 ) of Regulation (EEC) No 1 695/8.6 which left the territory of the United Kingdom during the week 24 to 30 October 1988 shall be those set out in the Annex. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 24 October 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 November 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 119, 8 . 5 . 1986, p. 40. (2) OJ No L 48 , 17. 2. 1987, p. 1 . ' (3) OJ No L 146, 31 . 5 . 1986, p. 56. (4) OJ No L 376, 31 . 12. 1987, p. 31 . No L 310/6 16. 11 . 88Official Journal of the European Communities ANNEX Amounts to be levied on products which left the territory of the United Kingdom during the week 24 to 30 October 1988 (ECU/100 kg net weight) CN code Amount 0201 10 10 0201 10 90 0201 20 11 0201 20 19 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 0202 10 00 0202 20 10 0202 20 30 0202 20 50 0202 20 90 0202 30 10 0202 30 50 0202 30 90 0206 10 95 0206 29 91 0210 20 10 0210 20 90 0210 90 41 1602 50 10 (') 1602 50 10 (2) 25,99493 25,99493 25,99493 25,99493 20,79594 20,79594 31,19392 31,19392 20,79594 35,61305 25,99493 25,99493 20,79594 31,19392 20,79594 35,61305 35,61305 35,61305 35,61305 35,61305 20,79594 29,63422 29,63422 29,63422 20,7959^ (') Containing 80 % or more by weight of beef meat. (2) Other.